                                                                 JS-6

 1   NICOLA T. HANNA
     United States Attorney
 2   DAVID M. HARRIS
 3   Assistant United States Attorney
     Chief, Civil Division
 4
     CEDINA M. KIM
 5   Assistant United States Attorney
 6
     Senior Trial Attorney, Civil Division
     JENNIFER LEE TARN, CSBN 240609
 7   Special Assistant United States Attorney
 8   Social Security Administration
           160 Spear Street, Suite 800
 9
           San Francisco, CA 94105
10         Telephone: (415) 977-8825
           Facsimile: (415) 744-0134
11
           Email: Jennifer.Tarn@ssa.gov
12   Attorneys for Defendant
13
                          UNITED STATES DISTRICT COURT
14                       CENTRAL DISTRICT OF CALIFORNIA
15                              EASTERN DIVISION
16
     KERRIE SHANNON BLAIR,                   ) 5:19-cv-00673-SS
17                                           )
18         Plaintiff,                        ) JUDGMENT
                                             )
19                v.                         )
20                                           )
     ANDREW SAUL,                            )
21
     Commissioner of Social Security, 1      )
22                                           )
23
           Defendant.                        )
                                             )
24
25
26   1
       Andrew Saul is now the Commissioner of Social Security and is automatically
27   substituted as a party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of
28   the Social Security Act, 42 USC 405(g)(action survives regardless of any change in
     the person occupying the office of Commissioner of Social Security).


                                             -1-
 1         The Court having approved the parties’ stipulation to remand this case
 2   pursuant to Sentence 4 of 42 U.S.C. § 405(g) for further proceedings consistent
 3   with that stipulation and for entry of judgment for Plaintiff, judgment is hereby
 4   entered for Plaintiff.
 5
 6
     DATED: 8/29/19                               /S/
 7                                   HONORABLE SUZANNE H. SEGAL
                                     UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                              -2-
